Citation Nr: 0302663	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left knee meniscal tear, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's residuals of a left knee meniscal tear are 
productive of complaints of pain, subluxation and 
instability; objective findings include noncompensable 
limitation of range of motion, pain with motion and 
degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of a left knee meniscal tear have not been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.159, Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a separate 10 percent rating for 
degenerative arthritis in the left knee have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including § 4.71a, Diagnostic Code 5003 (2002); VAOPGCPREC 9-
98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the July 
1999 rating decision, the January 2000 statement of the case, 
the February 2002 supplemental statement of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in January 2001.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains 
service medical records, private records, and VA treatment 
records.  The veteran was also given a VA examination in June 
1999, as well as the opportunity to testify at a hearing on 
this appeal, which he declined in writing in July 2000.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  The current level of disability, however, is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran requested an increased evaluation for residuals 
of a left knee meniscal tear (left knee disability) in 
February 1999.  The Board has reviewed the history of this 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the current level of disability is of primary 
concern.  Recent medical records, therefore, are the most 
relevant to the claim now before the Board.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the claims file contains multiple VA medical 
records, dated from approximately March 1998 through April 
2000, the record of a VA examination with testing conducted 
in June 1999, a state workforce development report dated in 
July 1999 and a private occupational therapy report dated in 
February 2001.  The record also contains statements from the 
veteran, and argument submitted on his behalf by his 
representatives.  The Board has thoroughly reviewed, 
considered and weighed the probative value of all of the 
evidence that is relevant to this appeal. 

The veteran's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, which pertains to cases of moderate recurrent 
subluxation or lateral instability.  Under this code, a 30 
percent rating, the maximum available, is awarded only for 
cases of severe recurrent subluxation or lateral instability.  
In this case, the Board notes that there is little objective 
medical evidence of recurrent subluxation or lateral 
instability in the record.  The Board accordingly finds that 
the current complaints and symptomatology are more than 
adequately compensated by the present 20 percent rating under 
DC 5257.  

The Board has considered other codes that may apply to afford 
the veteran a higher rating for his left knee disability, 
such as DC 5256 (for knee ankylosis), DC 5260 (for leg 
limitation of flexion), DC 5261 (for leg limitation of 
extension) and DC 5262 (for tibia and fibula impairment).  
The Board notes that DC 5256 and 5262 are not applicable, as 
there is no competent medical evidence of record to indicate 
either ankylosis or tibia and fibula impairment.  The Board 
finds that a higher rating may not be awarded under DC 5260 
or DC 5261 because range of motion findings in the record 
only show limitation to a noncompensable level on the VA 
Rating Schedule.  At the June 1999 VA examination, range of 
motion was found from 5 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under the Rating 
Schedule, there would have to be evidence of flexion limited 
to at least 15 degrees, or extension limited to at least 20 
degrees in order to assign a higher rating under either of 
these codes.  See 38 C.F.R. § 4.71a.
The Board has also considered whether an increased evaluation 
could be assigned here on the basis of functional loss due to 
objective evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In making this determination, the Board finds that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, do not apply to a rating under DC 5257.  See 
Johnson v. Brown, 9 Vet. App. at 7, 9 (1996).

VA's General Counsel, however, has indicated that when a knee 
disability is rated under DC 5257 and there is also evidence 
of arthritis, then separate ratings under DC 5257 and DC 5003 
are permissible.  See VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  Competent medical evidence 
of record shows that the veteran has a diagnosis of 
degenerative arthritis in his left knee.  While the record in 
this case does not show that the veteran's left knee has 
limitation of motion so as to warrant a separate 10 percent 
finding under DC 5260 or DC 5261, a separate rating may be 
assigned for arthritis under DC 5003 and 38 C.F.R. § 4.59 if 
range of motion is inhibited by pain.  VAOPGCPREC 9-98.  As 
the June 1999 VA examination showed some limitation of 
motion, as well as pain on motion, and as the VA examiner has 
attributed the development of degenerative arthritis to the 
veteran's original service-connected injury, the Board finds 
that a separate 10 percent rating under DC 5003 is warranted 
in addition to the 20 percent rating currently assigned under 
DC 5257. 

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the current ratings; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

Entitlement to an increased evaluation for the residuals of a 
left knee meniscal tear is denied.

Entitlement to a separate 10 percent evaluation for 
degenerative arthritis with painful motion in the left knee 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

